Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on May 10, 2022.
As directed by the amendment: Claims 1-5, 7-13, 15-18, and 26-29 were amended. Claims 184-197 are newly added, and thus claims 1-29 and 184-197 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because of the following informalities:
Figures 6-7 are objected to because the details of the graphs and the labels of their axes are illegible.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The chest compression being initiated within 75 milliseconds or less after the peak of the R-wave (claim 9) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated within 50 milliseconds or less after the peak of the R-wave (claim 10) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated within 125 milliseconds or less after the peak of the R-wave (claim 11) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated within 15 milliseconds or less after the peak of the R-wave (claim 12) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated within 5 milliseconds or less after the peak of the R-wave (claim 13) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated at the peak of the R-wave (claim 18) has not been shown. The figures instead show the compression being initiated prior to the peak of the R-wave.
The chest compression being initiated no later than 15 ms after a peak of the R wave (claim 185) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated no later than 10 ms after a peak of the R wave (claim 186) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated no later than 5 ms after a peak of the R wave (claim 187) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
The chest compression being initiated after a peak of the R wave (claim 188) has not been shown. None of the figures appear to show the chest compression being initiated after the R-wave peak.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 14, and 184-189 are objected to because of the following informalities:
Claim 1, line 6 recites “the automated chest compressor being at least one of piston based or compression belt based” which is a newly added limitation, but it has not been underlined to illustrate the change. Applicant is reminded to utilize markings to indicate the changes that have been made relative to the immediate prior version of the claims. See 37 C.F.R. 1.121(c)(2). 
Claim 1, the last line recites “R wave” and Examiner suggests --R-wave-- in order to use consistent spelling with the remainder of the claims.
Claim 14, lines 2-3 recite “a leading edge of the R-wave” and Examiner suggests --the leading edge of the R-wave-- to clarify the antecedent basis.
Claim 14, line 3 recites “the peak” and Examiner suggests --a peak-- to clarify that this is the first time a peak has been recited.
Claims 184-189 recite “R wave” and Examiner suggests --R-wave-- in order to use consistent spelling with the remainder of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29, 184-192 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (6,179,793) in view of Paradis et al. (2012/0016179) Taylor et al. (2017/0035650).
Regarding claim 1, Rothman discloses a system for providing chest compressions (Figs. 3-1 to 3-2) to a patient (patient 100, Fig. 1A) during cardiopulmonary resuscitation, the system comprising: at least one electrocardiogram (ECG) sensor (ECG electrodes 328, Fig. 3-1) configured to obtain ECG signals of the patient (see ECG signal 208, Fig. 2, and see col. 11, lines 25-33); an automated chest compressor (vest 302, air hose 304, control valve 306, solenoid 310, blower 316, valve control 344, blower control 343, Figs. 3-1 to 3-2) configured to provide chest compressions (the inflation of vest 302 will apply compressions to the thorax, see lines 6-7 of the Abstract and see col. 17, lines 6-13) to the patient; and at least one processor (computer controller 322, Fig. 3-1, which is stated to include at least one microprocessor, see col. 14, lines 66-67), and associated circuitry (control panel 324, ECG instrument 326, ECG amplifier 330, bandpass filter 332, auto gain 334, QRS detector 336, QRS Threshold level control 338, Fig. 3-1) of a medical device (ECG instrument 326, monitor 341, Fig. 3-1) communicatively coupled with the at least one ECG sensor (ECG electrodes 328, Fig. 3-1) and the automated chest compressor (the ECG instrument 326 is communicatively coupled with the automated chest compressor 302, 304, 306, 310, 316, because the inflation of the vest is controlled based on the detected QRS of the ECG signal; see the last seven lines of the Abstract), the at least one processor (322) configured to: receive (via ECG electrodes 328 and ECG amplifier 330 connected to the computer controller 322, Fig. 3-1) and analyze the ECG signals of the patient (via ECG amplifier 330, Bandpass filter 332, auto gain 334, QRS detector 336, Fig. 3-1), and analyze the received ECG signals to detect a QRS complex (Q, R, and S are detected in ECG signal 208, Fig. 2; see QRS detector 336, Fig. 3-1) and generate an output to cause the automated chest compressor (vest) to initiate a chest compression (vest 302 initiates a chest compression by inflation based upon valve control 344, blower control signal 320, and solenoid valve 310, Figs. 3-1 to 3-2; see col. 14, lines 47-56; see also col. 8, lines 39- 60) at a predetermined time relative to the detected QRS complex (see vest pressure 210 in Fig. 2 and see col. 8, lines 39-60, the vest is inflated within 100 to 150 milliseconds of the detected R wave of the QRS complex) based on detection of a leading edge of an R wave of the QRS complex (“vest inflation is triggered by the R-wave” see “R-wave 214” in Fig. 2 and see col. 8, lines 39-42 and there is “an adjustable R-wave threshold detection control 338” see col. 16, lines 30-33. Detecting a threshold R wave will necessarily include detection of the leading edge of the R wave, so the initiation of the chest compression will at least partially be based on the leading edge of the R wave. The claim does not require only the leading edge to be utilized for initiating chest compression). 
Rothman does not specifically state the system has a memory, and is silent regarding the automated chest compressor being at least piston based or compression belt based; and determining, based on analysis of the ECG signals, whether the patient is in a condition of unconscious hypotension with organized ECG. However, with respect to the memory, it is noted that volatile and non-volatile memory are well-known and merely provide expected results such as allowing the computer controller (322) to store operating instructions or at least temporarily store data such as user inputs. 
Furthermore, Paradis teaches a related chest compression system for improving cardiac output (see Fig. 1) which has an ECG sensor (sensor 12, Fig. 1; see the first sentence of [0077]) that is configured to detect cardiac electrical activity and myocardial motion (see the last sentence of [0097] and 602, Fig. 6A) which can determine a state of hypotension (see the second sentence of [0050] and see the first two sentences of [0070]) with organized ECG (see the last six lines of [0098], the ECG is configured to detect whatever ECG the patient has. For example, an infrequent heartbeat which would have an organized, albeit slow signal). Paradis states that the ECG sensor signals provide the controller and health care worker information to determine whether to initiate chest compressions (see the first sentence of [0098]). Additionally, the Paradis controller (controller 14, Fig. 1) includes memory to store algorithms for the controller to execute (see lines 10-13 of [0034]) and to compare sensor output signals to expected sensor output signals (see the second sentence of [0094]). Lastly, Paradis discloses that a piston-based automated chest compressor (chest compression device 16 with force interface member 18 and piston 20, Fig. 1) is a known alternative to an inflatable vest automated chest compressor (vest 21 with inflatable chambers 23, Fig. 1; “an alternative to a vest with chambers, the chest compression device may include a force interface member 18…” see lines 8-12 of [0082]). The piston-based automated chest compressor (16, 18, 20, Fig. 1) provides advantages such as being able to vary the vector of compression force to enhance cardiac output (see the last sentence of [0082]), and being configured to provide active decompressions to the chest (see lines 16-22 of [0078]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman to utilize a piston-based automated chest compressor and to include a memory to store algorithms and expected sensor signals for comparison, and to perform analysis of the ECG signals to determine whether a patient has hypotension with organized ECG as taught by Paradis because the memory will allow sensed signals to be compared to expected values, and the ECG signal analysis can be used to help the controller or healthcare worker to determine whether to initiate chest compressions. Furthermore, using the piston-based automated chest compressor is a known alternative to an inflatable vest automated chest compressor (see lines 8-12 of [0082] of Paradis) and would thus be able to function in a predictable manner and provide advantages such as being able to vary the vector of compression force to enhance cardiac output (see the last sentence of [0082] of Paradis) and the provide active decompressions to the chest (see lines 16-22 of [0078] of Paradis). In the modified device, the piston-based automated chest compressor would provide compressions timed to substantially match the vest pressure (210, Fig. 2) of Rothman.
The modified Rothman/Paradis system does not specifically state that the analysis of the ECG signals would indicate whether the patient is unconscious.
Taylor teaches a related CPR chest compression system (Fig. 4, Fig. 28) that has an ECG sensor to determine a condition of consciousness based on an analysis of ECG signals such as a QRS complex (consciousness detector 1046, Fig. 10; see lines 1-8 of [0107]). The CPR system uses detected consciousness values (826, Fig. 8) to determine the likelihood that the patient is conscious or unconscious (see Fig. 8 and see para. [0095]). If a patient is unconscious, then the chest compressions may be suggested to follow a “normal mode” (454, Fig. 4; 2852, Fig. 28) and if the patient is likely conscious, then the chest compressions may be suggested to follow a relatively “tranquil mode” (454, Fig. 4; 2854, Fig. 28). The tranquil mode is less disturbing to the patient, which is beneficial because otherwise a patient that is semi- or fully conscious could experience excessive pain and suffering from the normal mode (see lines 5-11 of [0063]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman/Paradis to include a consciousness detection mechanism using the ECG signals as taught by Taylor so that the chest compressions can be adjusted based upon whether the patient is conscious or unconscious. This is beneficial because otherwise a patient that is semi- or fully conscious would experience excessive pain and suffering from a relatively normal chest compression mode (see lines 5-11 of [0063] of Taylor).
Regarding claim 2, the modified Rothman/Paradis/Taylor device as currently combined discloses wherein the automated chest compressor is configured to apply the chest compression such that a target pressure of the chest compression is achieved within a predetermined period of time relative to the QRS complex (see peak compression pressure 216, Fig. 2. of Rothman, which is reached within approximately 100 milliseconds after the T-wave peak 214, Fig. 2), but does not specifically state that the target pressure would have an associated target depth.
Taylor additionally teaches that known chest compression machines can be programmed to automatically reach a specific depth (see the last sentence of [0006] and see the last two sentences of [0066]), and the target depth of the compressions can be adjusted based upon the detected consciousness of the patient (see all of para. [0162]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated chest compressor of Rothman/Paradis/Taylor to be configured to provide a compression at a target depth of the chest as taught by Taylor so the depth can be monitored to be adjusted based upon detected consciousness of the patient, to improve CPR operation.
Regarding claim 3, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined period of time relative to the QRS complex is within a range of approximately 125 milliseconds before a peak of an R-wave to 150 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman).
Regarding claim 4, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined period of time relative to the QRS complex is within a range of approximately 100 milliseconds before a peak of an R-wave to 100 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. Thus, since at least a portion of the compression has started within 100 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 5, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined period of time relative to the QRS complex is within a range of approximately 75 milliseconds before a peak of an R-wave to 75 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. Thus, since at least a portion of the compression has started within 75 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 6, the modified Rothman/Paradis/Taylor device as currently combined is silent regarding the target depth is a compression depth between 2 inches and 2.4 inches. 
However, Taylor additionally teaches that the American Heart Association suggests compression depths of 2 inches (1”-2” or even deeper, see the last two sentences of [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the target depth of Rothman/Paradis/Taylor to be 2 inches as taught by Taylor because this depth is suggested by the American Heart Association to be relatively safe and effective for restoring optimum blood circulation. 
Regarding claim 7, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is within a range of from approximately 125 milliseconds before a peak of an R-wave to 150 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman).
Regarding claim 8, the modified Rothman/Paradis/Taylor device discloses wherein the predetermined time relative to the QRS complex is within a range of from approximately 100 milliseconds before a peak of the R-wave to 100 milliseconds after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has started within 100 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 9, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression within 75 milliseconds or less after the peak of the R-wave (the chest compression 210 in Fig. 2 is initiated less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has been generated within 75 milliseconds after the peak of the R-wave, this reads on the claim language). 
Regarding claim 10, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression within 50 milliseconds or less after the peak of the R-wave (the chest compression 210 in Fig. 2 is initiated less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has been generated within 50 milliseconds after the peak of the R-wave, this reads on the claim language). 
Regarding claim 11, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression within 125 milliseconds or less after the peak of the R-wave (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, since at least a portion of the compression has started within 125 milliseconds after the peak of the R-wave, this reads on the claim language).
Regarding claim 12, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression approximately 30 milliseconds after the peak of the R-wave (see col. 16, lines 65-66 of Rothman), but is silent regarding generating the output 15 milliseconds or less after the peak of the R-wave. 
However, it is noted that Paradis additionally teaches that the phase of synchronization between the chest compression and the sensed cardiac activity is a parameter that may be varied and optimized to determine which setting yields the most advantageous response (see all of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the compression signal 15 milliseconds or less after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression corresponding to heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Rothman discloses initiating the chest compression 30 milliseconds after the R-wave peak, see col. 16, lines 65-66, and Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., 15 milliseconds or less) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 13, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression approximately 30 milliseconds after the peak of the R-wave (see col. 16, lines 65-66 of Rothman), but is silent regarding generating the output 5 milliseconds or less after the peak of the R-wave.
However, it is noted that Paradis additionally teaches that the phase of synchronization between the chest compression and the sensed cardiac activity is a parameter that may be varied and optimized to determine which setting yields the most advantageous response (see all of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the compression signal 5 milliseconds or less after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression corresponding to heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Rothman discloses the compression occurring 30 milliseconds after the R-wave peak, see col. 16, lines 65-66, and Paradis states in [102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., 5 milliseconds or less) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 14, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to detect the QRS complex (Q, R, S, shown in ECG 208, Fig. 2 of Rothman, and Rothman specifically has a QRS detector 336, Fig. 3-1) by identification of at least one of: a Q-wave, a P-wave, and a leading edge of the R-wave prior to occurrence of the peak of the R-wave (the Q-wave and P-waves are detected, see 208, Fig. 2 of Rothman and see col. 8, lines 46-53. Additionally, see Fig. 8 and para. [0113] of Paradis). 
Regarding claim 15, the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression 80 milliseconds or less before the peak of the R-wave. 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis), and that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized (see all of [0102] of Paradis). Additionally, a chest compression does not necessarily immediately reach the desired pressure/depth (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure/depth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression 80 milliseconds or less before the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., initiating the chest compression just before the peak of the R-wave by 80 milliseconds or less, to take into account the natural lag between the initial generation of compression and the resulting compression pressure/depth) involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 16, the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression 15 milliseconds or less before the peak of the R-wave. 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis), and that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized (see all of [0102] of Paradis). Additionally, a chest compression does not necessarily immediately reach the desired pressure/depth (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure/depth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression 15 milliseconds or less before the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., initiating the chest compression just before the peak of the R-wave by 15 milliseconds or less, to take into account the natural lag between the initial generation of compression and the resulting compression pressure/depth) involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 17, the modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression 10 milliseconds or less before the peak of the R-wave. 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis), and that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized (see all of [0102] of Paradis). Additionally, a chest compression does not necessarily immediately reach the desired pressure/depth (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure/depth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the R-wave comprising initiating the chest compression 10 milliseconds or less before the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., initiating the chest compression just before the peak of the R-wave by 10 milliseconds or less, to take into account the natural lag between the initial generation of compression and the resulting compression pressure/depth) involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 18, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to analyze the QRS complex to identify the R-wave prior to the peak of the R-wave (the modified device analyzes the ECG signal to indicate various characteristics of the signal, including the P-wave as seen in Fig. 2 of Rothman and in Fig. 8 of Paradis, and this P-wave is known to indicate atrial electrical activation and to precede the R-wave as seen in these figures and as described in the penultimate sentence of [0113] of Paradis) to generate the output such that the output is synchronized with the chest compression at the peak of the R-wave (the output compression is synchronized with the peak of the R-wave, under a delay of 100 to 150 milliseconds, see col. 8, lines 39-60 of Rothman). The modified device is silent regarding initiating the chest compression at the peak of the R-wave.
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis), and that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized (see all of [0102] of Paradis). Additionally, a chest compression does not necessarily immediately reach the desired pressure/depth (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure/depth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized comprising initiating the chest compression at the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., initiating the chest compression at the peak of the R-wave, to take into account the natural lag between the initial generation of compression and the resulting compression pressure/depth) involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 19, the modified Rothman/Paradis/Taylor device discloses at least one hemodynamic activity sensor configured to detect hemodynamic activity of the patient (hemodynamic monitoring can be used, see col. 15, lines 50-51 of Rothman).
Regarding claim 20, the modified Rothman/Paradis/Taylor device as currently combined is silent regarding wherein the at least one hemodynamic activity sensor includes at least one of: an invasive blood pressure sensor, pulse oximetry sensor, a Doppler ultrasonography sensor, a plethysmography sensor, a phonocardiography sensor, an echocardiography sensor, and a transthoracic impedance sensor. 
However, Paradis additionally teaches the use of hemodynamic activity sensors (see also the last sentence of [0027] and the second sentence of [0017]) including at least one of an invasive blood pressure sensor (see the second sentence of [0063]), pulse oximetry sensor, a Doppler ultrasonography sensor, a plethysmography sensor, a phonocardiography sensor, an echocardiography sensor, and a transthoracic impedance sensor (see the second sentence of [0017]). These measures of hemodynamic status of the patient can be used to help optimize chest compressions for the best patient blood flow (see the first two sentences of [0013] and the last sentence of [0096]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman/Paradis/Taylor to additionally include hemodynamic activity sensors such as Doppler ultrasonography etc. as taught by Paradis so that these sensors can provide feedback to the controller to help optimize chest compressions to produce the best patient blood flow.
Regarding claim 21, the modified Rothman/Paradis/Taylor device is silent regarding the least one hemodynamic activity sensor includes a radio frequency sensor, but Applicant has admitted that these non-invasive radio frequency sensors are known in the art (see the last sentence of [0100] of the published application). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemodynamic activity sensor to include a well-known radio frequency sensor such as the sensors admitted to be known by Applicant, because this will provide an expected result of detecting blood flow parameters non-invasively as part of the hemodynamic analysis and feedback.
Regarding claim 22, the modified Rothman/Paradis/Taylor device as currently combined is silent regarding the automated chest compressor comprising a compression belt and belt tensioner configured to tighten around the thorax of the patient in order to compress the thorax at a resuscitative rate.
However, Taylor further teaches that its automated chest compressor may be a compression belt (the compression belt 333L, 333R, Fig. 3, can be used as stated in the last sentence of [0057]) and a belt tensioner (the motor, see the last sentence of [0053]) configured to tighten the compression belt around the thorax of the patient in order to compress the thorax of the patient (see the last sentence of [0053]) at a resuscitative rate (the rate of the CPR). One of ordinary skill in the art would recognize that the CPR belt system is a known alternative to the use of a CPR piston system (as in Figs. 1-2 of Taylor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston based automated chest compressor of Rothman/Paradis/Taylor to be a belt-based automated chest compressor with a belt and a belt tensioner as taught by Taylor because this is a known alternative automated chest compression mechanism and would provide expected results of performing substantially the same function of repeatedly compressing and relaxing the thorax to deliver compressions to the heart.
Regarding claim 23, the modified Rothman/Paradis/Taylor device discloses wherein the automated chest compressor is a piston-based system (chest compressor unit 16 with force interface member 18 and piston 20, Fig. 1 of Paradis) that comprises: a piston (piston 20, Fig. 1 of Paradis), a piston driver (unit 16, Fig. 1 of Paradis), and a compression pad (force interface member 18, Fig. 1 of Paradis) affixed to the piston (20). The modified device as currently combined is silent regarding support structures for supporting the piston (20) and piston driver (16). However, the use of a support structure for a piston-based compressor is well-known in the art.
For example, Taylor teaches a piston-based automated chest compressor (compression mechanism 448, Fig. 4) that comprises: a piston (see the first sentence of [0060]), a piston driver (motor 443, Fig. 4), and support structures (retention structure 440 has a back plate structure, a vertical arm, and a horizontal arm, see Fig. 4 and see lines 6-11 of [0057]) for supporting the piston (448) and piston driver (443).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the automated chest compressor of Rothman/Paradis/Taylor to include support structures for supporting the piston and piston driver as taught by Taylor, so the piston can be conveniently supported above the backboard where the patient will be located.
Regarding claim 24, the modified Rothman/Paradis/Taylor device discloses a patient monitor (display monitor 341, Fig. 3-1 of Rothman), the patient monitor including an output device to generate audible or visual feedback to a rescuer (display monitor 341 has a visual display ensure correct operation by showing at least the ECG signal, compression pressure, and/or blood pressure traces, see col. 16, lines 35-40 of Rothman. A rescuer would have access to this monitor). 
Regarding claim 25, the modified Rothman/Paradis/Taylor device discloses wherein the visual feedback includes display of at least one of a patient's heart rate, blood pressure, ECG waveform, aortic pressure (AOP), right atrial Pressure (RAP), intracranial pressure (ICP), carotid blood flow, jugular blood flow, and an indication of an applied chest compression (the display monitor 341 of Rothman includes display of at least blood pressure and the ECG waveform, see col. 16, lines 35-40 of Rothman). 
Regarding claim 26, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to: determine a fiducial point (such as an R-wave 214, Fig. 2 of Rothman) based on the detected QRS complex (see col. 8, lines 45-60 of Rothman), and generate the output to apply the chest compression synchronized with the fiducial point comprising initiating the chest compression within a range from approximately 125 milliseconds before the fiducial point to 150 milliseconds after the fiducial point (within 100 to 150 milliseconds of the R-wave, see col. 8, lines 45-60 of Rothman). 
Regarding claim 27, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point comprising initiating the chest compression within 100 milliseconds or less after the fiducial point (the predetermined time is within 100 to 150 milliseconds of the R-wave, see compression 210 in Fig. 2 and see col. 8, lines 39-60 of Rothman. Furthermore, the compression 210 is shown to start less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, the compression has been initiated within 100 milliseconds after the peak of the R-wave).
Regarding claim 28, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point comprising initiating the chest compression within 75 milliseconds or less after the fiducial point (the chest compression 210 in Fig. 2 is initiated less than approximately 50 milliseconds after the R-wave in Fig. 2 of Rothman. See also col. 16, lines 65-66. Thus, the compression has been initiated within 75 milliseconds or less after the peak of the R-wave). 
Regarding claim 29, the modified Rothman/Paradis/Taylor device discloses wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point comprising initiating the chest compression within 50 milliseconds after the fiducial point. The modified Rothman/Paradis/Taylor device is silent regarding wherein the at least one processor is configured to generate the output to apply the chest compression synchronized with the fiducial point (R-wave) comprising initiating the chest compression within 50 milliseconds or less before the fiducial point (R-wave). 
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis), and that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized (see all of [0102] of Paradis). Additionally, a chest compression does not necessarily immediately reach the desired pressure/depth (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure/depth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to generate the output to apply the chest compression synchronized with the fiducial point (R-wave) comprising initiating the chest compression within 50 milliseconds or less before the fiducial point, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., initiating the chest compression just before the fiducial point by 50 milliseconds or less, to take into account the natural lag between the initial generation of compression and the resulting compression pressure/depth) involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 184, the modified Rothman/Paradis/Taylor device discloses initiating the chest compression (“vest inflation is triggered by the R-wave” see “R-wave 214” in Fig. 2 and see col. 8, lines 39-42 of Rothman), wherein the leading edge of the R wave occurs prior to a peak of the R wave (this appears to be a statement of fact. The leading edge is the portion of the wave as it rises to its peak, and thus it must be prior to the peak).
Regarding claim 185, the modified Rothman/Paradis/Taylor device discloses initiating the chest compression at the predetermined time relative to the detected QRS complex (approximately 30 milliseconds after the R-wave, see col. 16, lines 65-66 of Rothman), the predetermined time being after detection of the leading edge of the R wave (the compression is initiated after the R-wave and thus, after detection of its leading edge), but is silent regarding the predetermined time being no later than 15 milliseconds after a peak of the R-wave. 
However, it is noted that Paradis additionally teaches that the phase of synchronization between the chest compression and the sensed cardiac activity is a parameter that may be varied and optimized to determine which setting yields the most advantageous response (see all of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to initiate the chest compression after detecting the leading edge but no later than 15 milliseconds after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression corresponding to heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Rothman discloses initiating the chest compression 30 milliseconds after the R-wave peak, see col. 16, lines 65-66, and Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., after the leading edge and no later than 15 ms after the R-wave peak) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 186, the modified Rothman/Paradis/Taylor device discloses initiating the chest compression at the predetermined time relative to the detected QRS complex (approximately 30 milliseconds after the R-wave, see col. 16, lines 65-66 of Rothman), the predetermined time being after detection of the leading edge of the R wave (the compression is initiated after the R-wave and thus, after detection of its leading edge), but is silent regarding the predetermined time being no later than 10 milliseconds after a peak of the R-wave. 
However, it is noted that Paradis additionally teaches that the phase of synchronization between the chest compression and the sensed cardiac activity is a parameter that may be varied and optimized to determine which setting yields the most advantageous response (see all of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to initiate the chest compression after detecting the leading edge but no later than 10 milliseconds after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression corresponding to heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Rothman discloses initiating the chest compression 30 milliseconds after the R-wave peak, see col. 16, lines 65-66, and Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., after the leading edge and no later than 10 ms after the R-wave peak) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 187, the modified Rothman/Paradis/Taylor device discloses initiating the chest compression at the predetermined time relative to the detected QRS complex (approximately 30 milliseconds after the R-wave, see col. 16, lines 65-66 of Rothman), the predetermined time being after detection of the leading edge of the R wave (the compression is initiated after the R-wave and thus, after detection of its leading edge), but is silent regarding the predetermined time being no later than 5 milliseconds after a peak of the R-wave. 
However, it is noted that Paradis additionally teaches that the phase of synchronization between the chest compression and the sensed cardiac activity is a parameter that may be varied and optimized to determine which setting yields the most advantageous response (see all of [0102]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to initiate the chest compression after detecting the leading edge but no later than 5 milliseconds after the peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (Rothman discloses providing a chest compression corresponding to heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Rothman discloses initiating the chest compression 30 milliseconds after the R-wave peak, see col. 16, lines 65-66, and Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., after the leading edge and no later than 5 ms after the R-wave peak) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 188, the modified Rothman/Paradis/Taylor device discloses initiating the chest compression at the predetermined time relative to the detected QRS complex (approximately 30 milliseconds after the R-wave, see col. 16, lines 65-66 of Rothman), the predetermined time being after detection of the leading edge of the R wave (the compression is initiated after the R-wave and thus, after detection of its leading edge) of the QRS complex and after a peak of the R wave (30 milliseconds after the R-wave is after the peak of the R-wave, see col. 16, lines 65-66 of Rothman and see 214, Fig. 2 of Rothman).
Regarding claim 189, the modified Rothman/Paradis/Taylor device discloses initiating the chest compression at the predetermined time relative to the detected QRS complex (approximately 30 milliseconds after the R-wave, see col. 16, lines 65-66 of Rothman), the predetermined time being after detection of the leading edge of the R wave (the compression is initiated after the R-wave and thus, after detection of its leading edge) of the QRS complex. The modified device is silent regarding the initiation also being before a peak of the R wave.
However, it is noted that Rothman discloses that the compression should occur during heart systole, see col. 15, lines 48-51 and see that systole begins at the R-wave peak 214 in Fig. 2 of Rothman. Paradis also states that chest compression optimally occurs during the ejection phase immediately following the QRS wave (see the last two sentences of [0113] and Figs. 7B-8 of Paradis), and that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized (see all of [0102] of Paradis). Additionally, a chest compression does not necessarily immediately reach the desired pressure/depth (see 216, Fig. 2 of Rothman). 
Since there is a natural lag between the initial generation of the compression and the resulting compression pressure/depth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Rothman/Paradis/Taylor to initiating the chest compression after the leading edge and before a peak of the R-wave, since it has been held that where the general conditions of a claim are disclosed in the prior art (both Rothman and Paradis disclose detecting the known characteristics of an ECG signal to provide a chest compression where the compression is meant to be at its full pressure immediately after the ejection phase, during heart systole, which begins right at the R-wave peak 214 in Fig. 2 of Rothman. Additionally, Paradis states in [0102] that the timing of the chest compression relative to the sensed cardiac activity is a parameter which may be varied and optimized), discovering the optimum or workable ranges (i.e., initiating the chest compression after the leading edge and before the peak of the R-wave, to take into account the natural lag between the initial generation of compression and the resulting compression pressure/depth) involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.
Regarding claim 190, the modified Rothman/Paradis/Taylor device discloses at least one hemodynamic activity sensor configured to detect hemodynamic activity of the patient (hemodynamic monitoring can be used, see col. 15, lines 50-51 of Rothman), wherein the at least one processor is configured to analyze the ECG signals (via ECG amplifier 330, Bandpass filter 332, auto gain 334, QRS detector 336, Fig. 3-1 of Rothman, and note that Rothman has been modified by Paradis and Taylor) and the detected at least one hemodynamic activity to determine that the patient is in a condition of unconscious (consciousness detector 1046, Fig. 10 of Taylor; see lines 1-8 of [0107] of Taylor) hypotension (see the second sentence of [0050] and see the first two sentences of [0070] of Paradis) with organized ECG (see the last six lines of [0098] of Paradis, the ECG is configured to detect whatever ECG the patient has. For example, an infrequent heartbeat which would have an organized, albeit slow signal).
Regarding claim 191, the modified Rothman/Paradis/Taylor device as currently combined is silent regarding wherein the at least one hemodynamic activity sensor includes a sensor for use in at least one of: pulse oximetry, Doppler ultrasonography, plethysmography, phonocardiography, echocardiography, and transthoracic impedance. 
However, Paradis additionally teaches the use of hemodynamic activity sensors (see also the last sentence of [0027] and the second sentence of [0017]) including at least one sensor for use in at least: pulse oximetry, a Doppler ultrasonography, plethysmography, phonocardiography, echocardiography, and transthoracic impedance (see the second sentence of [0017]). These measures of hemodynamic status of the patient can be used to help optimize chest compressions for the best patient blood flow (see the first two sentences of [0013] and the last sentence of [0096]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman/Paradis/Taylor to additionally include hemodynamic activity sensors for use in Doppler ultrasonography etc. as taught by Paradis so that these sensors can provide feedback to the controller to help optimize chest compressions to produce the best patient blood flow.
Regarding claim 192, the modified Rothman/Paradis/Taylor device is silent regarding the least one hemodynamic activity sensor includes a radio frequency sensor, but Applicant has admitted that these non-invasive radio frequency sensors are known in the art (see the last sentence of [0100] of the published application). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hemodynamic activity sensor to include a well-known radio frequency sensor such as the sensors admitted to be known by Applicant, because this will provide an expected result of detecting blood flow parameters non-invasively as part of the hemodynamic analysis and feedback.
Claims 193-197 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (6,179,793) in view of Paradis et al. (2012/0016179) Taylor et al. (2017/0035650) as applied to claim 1 above, and further in view of Kaufman et al. (2015/0265497).
Regarding claim 193, the modified Rothman/Paradis/Taylor device is silent regarding the processor configured to generate an output to cause the automated chest compressor to hold the chest compression at a target compression depth for a predetermined hold time period after the target compression depth is reached.
Kaufman teaches a related CPR device (AutoPulse®, Fig. 8) with a processor (see the last 14 lines of [0035]) configured to generate an output (signals generating Fig. 2) to cause the automated chest compressor to hold the chest compression (“compression hold”, Fig. 2) at a target compression depth (held at the targeted 2 inch depth, see Fig. 2) for a predetermined hold time period (the compression hold is terminated at 200 milliseconds, see lines 11-13 of [0030]) after the target compression depth (2 inches) is reached (see Fig. 2). This compression profile has been optimized for a large variety of potential victims (see the second sentence of [0002]).
Therefore, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rothman/Paradis/Taylor so the processor is configured generate an output that causes the automated chest compressor to hold the chest compression at a target depth of 2 inches for a predetermined hold time period after reaching the target depth as taught by Kaufman because this compression waveform is optimized for a large variety of potential victims. Note that the timing of when to initiate the compression relative to the ECG would still follow the disclosure of Rothman.
Regarding claim 194, the modified Rothman/Paradis/Taylor/Kaufman device discloses wherein the target compression depth (2 inches) is a maximum compression depth (“in a maximum state of compression”, see Fig. 2 and lines 12-13 of [0029] of Kaufman).
Regarding claim 195, the modified Rothman/Paradis/Taylor/Kaufman device discloses wherein the predetermined hold time period comprises at least a portion of a systole period (“the compression hold period, corresponds roughly to the systole of a normal heartbeat” see lines 16-20 of [0029] of Kaufman, and see Fig. 2 of Rothman, and Fig. 8 of Paradis, the compression only occurs during systole).
Regarding claim 196, the modified Rothman/Paradis/Taylor/Kaufman device discloses wherein the predetermined hold time period comprises no portion of a diastole period (see line 16-20 of [0029] of Kaufman, see Fig. 2 of Rothman, and Fig. 8 of Paradis, the compression occurs during systole. Paradis further cautions that compression should not occur during diastole (after T-wave) because the heart is vulnerable to commotio cordis, which is a disruption of the heart rhythm due to a blow to the heart during the T wave; see para. [0114] and Fig. 8 of Paradis).
Regarding claim 197, the modified Rothman/Paradis/Taylor/Kaufman device discloses wherein the predetermined hold time period is 200 milliseconds (see Fig. 2 and lines 11-13 of [0030] of Kaufman) and thus is silent regarding the period being 125 milliseconds. 
However, Kaufman additionally states that compression hold time can be varied and tested to optimize compression induced blood flow (see the last sentence of [0003] and the first two sentences of [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression hold time period of Rothman/Paradis/Taylor/Kaufman to be 125 milliseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art (Kaufman states compression hold time is a parameter that can be varied to test what value is optimal, see the first two sentences of [0040]; and Paradis states the shape (duration and depth) of the compression may be varied and optimized, see para. [0102]), discovering the optimum or workable ranges (i.e., a compression hold of 125 milliseconds) involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05.
Response to Arguments
Applicant's arguments filed May 10, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that MPEP 608.02 requires drawings only where necessary for the understanding of the subject matter to be patented, and that the drawing objections are related to features that are not necessary for an understanding by one of ordinary skill in the art (see the last two paragraphs of page 11 of the Remarks, through the first paragraph of page 12 of the Remarks), this argument is not persuasive. 37 C.F.R. 1.83(a) states the drawings “must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation” (emphasis added). Thus, even features that are not necessarily for a proper understanding of the invention should still be illustrated in the drawings. Here, the claimed timing of the chest compression displacement relative to the ECG is necessary for a proper understanding of the invention and 37 C.F.R. 1.83(a) requires every feature claimed to be shown in the drawings.
Regarding the argument that none of the references teach the feature of a processor configured to generate an output to cause the chest compressor to initiate a chest compression at a predetermined time relative to the detected QRS complex based on detection of a leading edge of an R wave of the QRS complex (see the last paragraph of page 13 of the Remarks, through the first two lines of page 14 of the Remarks), this argument is not persuasive. Rothman does detect a QRS complex with an R-wave (“vest inflation is triggered by the R-wave” see “R-wave 214” in Fig. 2 and see col. 8, lines 39-42 and there is “an adjustable R-wave threshold detection control 338” see col. 16, lines 30-33). Furthermore, detecting a threshold R wave will necessarily include detection of the leading edge of the R wave, so the initiation of the chest compression will at least partially be based on the leading edge of the R wave. 
Regarding the argument that nowhere does Rothman discuss detection of a leading edge of an R wave (see the first full paragraph of page 14 of the Remarks), this argument is not persuasive. Rothman detects signature characteristics of an ECG, such as “R-wave 214” in Fig. 2., see col. 8, lines 39-42. Additionally, there is “an adjustable R-wave threshold detection control 338” see col. 16, lines 30-33. Detecting a threshold R wave will necessarily include detection of the leading edge of the R wave, so the initiation of the chest compression will at least partially be based on the leading edge of the R wave because that is what forms the peak of the R wave.
Regarding the argument that Rothman uses a vest inflation system rather than an automated chest compressor being piston based or compression belt based, “which is a very different type of system” (see the penultimate paragraph of page 14 of the Remarks), this argument is not persuasive. Paradis teaches that a piston-based system is a known alternative to a vest inflation compression system (see lines 8-12 of [0082]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yannopoulos et al. (2009/0062701) discloses a related CPR system with a sensor to detect the QRS of the electrocardiogram and provide chest compressions during the ejection period of the heart. Chapman et al. (2014/0336546) discloses a related CPR system that states experiments would be needed to figure out the optimal timing and rates of compression according to a time pattern of R-wave timing in healthy individuals. Gelfand et al. (5,772,613) discloses a related CPR system with a timing control circuit to initiate inflation of a vest a predetermined period of time following the QRS complex.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785